DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/14/2021 has been entered.

Preliminary Remarks
This is a reply to the Request for Continued Examination (RCE) filed on 01/14/2021, in which, claims 1-4, 6, 8-14, and 17 are amended; claims 7, 18, and 19 are canceled; and claims 21-24 are newly added. Claims 1-4, 6, 8-17, and 20-24 are currently pending in the present application with claims 1, 8, and 14 being independent claims.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the 

Response to Arguments
Applicant's arguments filed on 01/14/2021 with respect to claims 1, 8, and 14 have been considered but are moot in view of the new ground(s) of rejection.
On pages 14-16 of 18, Applicant argues that, “[t]he Applicant respectfully submits that Pesavento, Brodie, in view of Vitsnudel does not teach, suggest, or render obvious at least, for example, the features of “controlling start or stop of capturing of the plurality of recordings automatically based on: a similarity between the detected plurality of conditions near the user and a predetermined condition, wherein the predetermined condition comprises information of conditions where the user has chosen to record in the past, a location of the user, or a behavior of the use as recited in amended dependent claim 2… Vitsnudel merely describes about suggesting a shooting mode that includes one of a night mode, a landscape or panorama mode based on time of the day or terrain of the surroundings. Vitsnudel further describes selection of an aperture setting of photographic lens to control the amount of light reaching the image sensor or selection of a shutter speed to regulate the image sensor's degree of exposure to light by a user. However, Vitsnudel does not describe controlling start or stop of capturing of a plurality of recordings automatically based on: a similarity between the detected plurality of conditions near the user and a predetermined condition, wherein the 
	Examiner respectfully disagrees. Vitsnudel does disclose that a user may use a plurality of settings of the imaging device to capture each image (see Vitsnudel, paragraph [0027]: “A user may use a plurality of settings of the imaging device to capture each image”). Setting determining module disclosed in Vitsnudel is used to determine the user preferred settings based on the images that the user deletes or accepts which is a behavior of the user as recited in claim 2 (see Vitsnudel, paragraph [0029]: “Setting determining module 215 determines the user preferred settings of the imaging device based on the images that the user deletes or accepts. Due to the fact that each image corresponds to a plurality of capture settings of the imaging device, the user's acceptance or rejection of the images indicates the user preferred settings”). Through a user's rejection or acceptance of a series of images taken under various capture settings, Vitsnudel may infer and predict the user's preferences on the settings of the imaging device (see Vitsnudel, paragraph [0029]: “through a user's rejection or acceptance of a series of images taken under various capture settings, the embodiment of the present disclosure may infer and predict the user's preferences on the settings of the imaging device”). In addition, image capturing module with the ability to predict user preferences and adjust the settings automatically in order to renders a more satisfactory user experience when capture the new set of images with the preferred capture settings (see Vitsnudel, paragraph [0032]: “the new set of images taken with the predetermined settings may have a higher acceptance rate than the previous sets. Consequently, the 
On page 16 of 18, Applicant argues that, “[t]he Applicant respectfully submits that Pesavento, Brodie, and Dellenbach does not teach, suggest, or render obvious at least, for example, the newly presented features of “displaying a curation edit menu having determined edit options based on a type of the subset of recordings and predicted editing preferences associated with the user in response to the received editing instructions, wherein the type of recording includes an image, an audio file, or a video file" as recited in amended dependent claim 9.”
Examiner respectfully disagrees. Dellenbach does disclose a user interface to display based on the settings for the consumer’s communication feeds, for example news communication which is a subset of recordings according to the setting (see Dellenbach, paragraph [0135]: “If the administrator for a specific school has also associated the descriptor “News” with a validated link for that specific school, then computer-based system 100 will display that news communication feed until the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claims 1, 4, 6, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pesavento et al. (US 20180316643 A1, hereinafter referred to as “Pesavento”) in view of Gong et al. (US 20150002681 A1, hereinafter referred to as “Gong”).
Regarding claim 1, Pesavento discloses a computer-implemented method, comprising:
capturing a first recording and a second recording of a plurality of recordings that includes at least one of images, audio records, or videos associated with a user (see Pesavento, paragraph [0087]: “The media content 406 can also be user generated content 404 that is uploaded and/or edited by users”);
automatically generating a selection of a subset of recordings of the plurality of recordings based on the assigned quality score, wherein the subset of recordings represents fewer than all of the plurality of recordings (see Pesavento, paragraph [0114]: “when a detected media file's quality score is determined to be at or above a quality threshold, the media file is automatically included in a media stream… Step 508 can further involve comparing the quality score to the quality threshold in order to ensure that only high-quality media files are included in the media stream”); and
automatically presenting the generated selection of the subset of recordings for sharing on a network (see Pesavento, paragraph [0115]: “when a detected media file's quality score satisfies the quality threshold, the media file is automatically included in the relevant group. For example, if there is a group page on Flickr® that displays 
Regarding claim 1, Pesavento discloses all the claimed limitations with the exceptions of in a system comprising a memory that stores previously captured high-quality recordings: comparing a quality of the second recording with a quality of one of the first recording or the previously captured high-quality recordings; assigning a quality score to each of the plurality of recordings based on the comparison.
Gong from the same or similar fields of endeavor discloses in a system comprising a memory that stores previously captured high-quality recordings (see Gong, paragraph [0024]: “Benchmark client application 124 may save the captured frames in a shared folder on VM 106-n that can be accessed by benchmark server application 118”, and paragraph [0044]: “Benchmark server application 118 then selects the server frame that returns the highest frame image quality score as the baseline frame”):
comparing a quality of the second recording with a quality of one of the first recording or the previously captured high-quality recordings (see Gong, paragraph [0035]: “benchmark server application 118 calculates a frame image quality score for each client frame compared to its baseline server frame”); and
assigning a quality score to each of the plurality of recordings based on the comparison (see Gong, paragraph [0036]: “benchmark server application 118 calculates an overall frame image quality score for the entire series of client frames based on the individual frame image quality scores determined in block 410”).
Gong with the teachings as in Pesavento.  The motivation for doing so would ensure the system to have the ability to use the Benchmark client application disclosed in Gong to select the server frame that returns the highest frame image quality score as the baseline frame; to save the captured frames in a shared folder; to calculate a frame image quality score for each client frame compared to its baseline server frame and generate an overall frame image quality score for the entire series of client frames based on the individual frame image quality scores determined by comparison thus storing previously captured high-quality recordings in memory; comparing a quality of the second recording with a quality of one of the first recording or the previously captured high-quality recordings and assigning a quality score to each of the plurality of recordings based on the comparison in order to compare new recordings against known high-quality recordings.
Regarding claim 4, the combination teachings of Pesavento and Gong as discussed above also disclose the computer-implemented method of claim 1, wherein the previously capturing high-quality recordings includes previous recordings presented by the user for sharing on the network (see Pesavento, paragraph [0115]: “if the image was shared at or above a threshold amount, then the score could be increased according to an amount equivalent to the amount of shares within a predetermined period of time. For example, if the score of the image was 3 (out of 10), and the image has been shared 500 times within the past hour (e.g., it is viral), then the score could be doubled to 6, therefore, potentially satisfying the quality threshold”).

Regarding claim 6, the combination teachings of Pesavento and Gong as discussed above also disclose the computer-implemented method of claim 1, wherein the subset of recordings has higher quality scores among the plurality of recordings (see Pesavento, paragraph [0119]: “for an established group on Flickr®: the comparison involves comparing the category of the group against the files in the stream in order to identify those files in the stream that are relevant to the category (which can also be determined by those files having higher quality scores—from Step 506)”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 23, the combination teachings of Pesavento and Gong as discussed above also disclose the computer-implemented method of claim 1, further comprising: 
automatically generating the selection of the subset of recordings of the plurality of recordings in case the quality of the second recording is higher than the quality of each of the first recording and the previously captured high-quality recordings (see Pesavento, paragraph [0114]: “when a detected media file's quality score is determined to be at or above a quality threshold, the media file is automatically included in a media stream… Step 508 can further involve comparing the quality score to the quality threshold in order to ensure that only high-quality media files are included in the media stream”); and 

The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 24, the combination teachings of Pesavento and Gong as discussed above also disclose The computer-implemented method of claim 1, further comprising: 
setting a predetermined time window for capturing the plurality of recordings based on a user setting or a user history (see Pesavento, paragraph [0099]: “detected media file can occur according to a predetermined time period or detected event, which can be set by a user”); and 
delaying the selection of the subset of recordings until the set predetermined time window has elapsed (see Pesavento, paragraph [0040]: “if the recency threshold is one day or a number of hours or minutes, the content uploaded to the user's Flickr® page during the previous day (or other time period) would qualify as “new content””).
The motivation for combining the references has been discussed in claim 1 above.
Claims 2, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Pesavento and Gong as applied to claim 1, and further in view of Vitsnudel (US 20130215289 A1, hereinafter referred to as “Vitsnudel”).
Pesavento and Gong as discussed above disclose all the claimed limitations with the exceptions of the computer-implemented method of claim 1, further comprising: detecting a plurality of conditions near the user; and controlling start or stop of capturing of the plurality of recordings automatically based on: Reply to Office Action of September 18, 2020a similarity between the detected plurality of conditions near the user and a predetermined condition, wherein the predetermined condition comprises information of conditions where the user has chosen to record in the past, a location of the user, or a behavior of the user.
Vitsnudel from the same or similar fields of endeavor discloses the computer-implemented method of claim 1, further comprising:
detecting a plurality of conditions near the user (see Vitsnudel, paragraph [0048]: “The imaging device may use its internal clock or built-in GPS to determine the shooting mode of the object in the photographic lens… a landscape or panorama mode may be suggested based on the terrain of the surroundings obtained from the GPS”); and
controlling start or stop of capturing (see Vitsnudel, paragraph [0032]: “the new set of images taken with the predetermined settings may have a higher acceptance rate than the previous sets. Consequently, the imaging device with the ability to predict user preferences and adjust the settings automatically, renders a more satisfactory user experience”) of the plurality of recordings automatically (see Vitsnudel, paragraph [0027]: “user may use a plurality of settings of the imaging device to capture each image. For example, the user may select an aperture setting of photographic lens 105 to control the amount of light reaching the image sensor… each image may be captured with various parameters such as sharpness, contrast, colorization, and etc. Likewise, 
 Reply to Office Action of September 18, 2020a similarity between the detected plurality of conditions near the user and a predetermined condition, wherein the predetermined condition comprises information of conditions where the user has chosen to record in the past,
a location of the user, or
a behavior of the user (see Vitsnudel, paragraph [0038]: “the user preferred settings is determined based on the first image or the first set of images that the user accepts or deletes. For example, settings determining module 215 determines the preferred settings based on prior user behaviors”. Note to the Applicants: The USPTO considers the Applicant’s “or” language to be anticipated by any reference containing one of the subsequent corresponding elements).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Vitsnudel with the teachings as in Pesavento and Gong. The motivation for doing so would ensure the system to have the ability to use the system and method disclosed in Vitsnudel to determine terrain of the surroundings around user by using GPS; to dynamically capture images according to prior capture settings and user behaviors and to determine user preferred image capture setting by prior user behaviors including image(s) that user accepts or deletes and other factors such as light, sharpness, contrast, colorization, and etc thus detecting environments around user and controlling capturing based on past 
Regarding claim 21, the combination teachings of Pesavento, Gong and Vitsnudel as discussed above also disclose the computer-implemented method of claim 1, further comprising: 
receiving ancillary data from a plurality of data sources, wherein the ancillary data includes at least one of mobile device data, vehicle data, camera data, sensor data, network data, user profile, or user history data (see Vitsnudel, paragraph [0043]: “A user profile may be established describing the parameters corresponding to the preferred settings learned from stage 306. Consequently, the imaging device may load the user profile and adjust the settings based on the parameters stipulated in the user profile”); and 
automatically generating the selection of the subset of recordings of the plurality of recordings based on the received ancillary data (see Vitsnudel, paragraph [0044]: “Upon the completion of the adjustment, image capturing module 211 may capture the second set of images with the user preferred settings”).
The motivation for combining the references has been discussed in claim 2 above.
Regarding claim 22, the combination teachings of Pesavento, Gong and Vitsnudel as discussed above also disclose the computer-implemented method of claim 1, further comprising: 
detecting a plurality of conditions near the user (see Vitsnudel, paragraph [0048]: “The imaging device may use its internal clock or built-in GPS to determine the shooting 
adjusting the plurality of conditions by communicating with an external device (see Vitsnudel, paragraph [0031]: “setting adjustment module 219 adjusts the capture settings of the imaging device based on the predetermined settings specifically adapted for the user. In the event that the imaging system determines that a user prefers a high contrast and enriched colorization for certain shooting modes, setting adjustment module 219 presets the imaging device to apply such capture settings upon user's indication to capture a new set of images”); and 
controlling the capturing of the plurality of recordings based on the adjusted plurality of conditions (see Vitsnudel, paragraph [0044]: “Upon the completion of the adjustment, image capturing module 211 may capture the second set of images with the user preferred settings”).
The motivation for combining the references has been discussed in claim 2 above.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pesavento and Gong as applied to claim 1, and further in view of Laganiere et al. (US 20080267458 A1, hereinafter referred to as “Laganiere”).
Regarding claim 3, the combination teachings of Pesavento and Gong as discussed above disclose all the claimed limitations with the exceptions of the computer-implemented method of claim 1, wherein one or more of the plurality of recordings are captured based on instructions by the user.
Laganiere from the same or similar fields of endeavor discloses the computer-implemented method of claim 1, wherein one or more of the plurality of recordings are captured based on instructions by the user (see Laganiere, paragraph [0115]: “A scene or location is monitored by a video camera 116 operatively coupled to the video surveillance system 100. The video camera 116 may be for capturing motion video or still images providing of the scene”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Laganiere with the teachings as in Pesavento and Gong.  The motivation for doing so would ensure the system to have the ability to use the system and method disclosed in Laganiere to capture motion video or still images providing of a scene or location is monitored by a video camera; to determine which captured images need to be discarded by using quality scores associated with the captured images thus capturing plurality of recordings based on user instructions and automatically deleting one or more recording that are not in the selection in order to keep only high quality recordings by evaluating the quality scores associated with the captured images.
Claims 8, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pesavento and Gong as applied to claim 1, and further in view of Brodie et al. (US 20180203937 A1, hereinafter referred to as “Brodie”).
Regarding claim 8, the combination teachings of Pesavento and Gong as discussed above also disclose a computer-implemented method, comprising:
in a system comprising a memory that stores previously captured high-quality recordings (see Gong, paragraph [0024]: “Benchmark client application 124 may save 
receiving a first recording and a second recording of a plurality of recordings that includes images, audio records, or videos associated with a user (see Pesavento, paragraph [0087]: “The media content 406 can also be user generated content 404 that is uploaded and/or edited by users”); 
comparing a quality of the second recording with a quality of one of the first recording or the previously captured high-quality recordings (see Gong, paragraph [0035]: “benchmark server application 118 calculates a frame image quality score for each client frame compared to its baseline server frame”);
assigning a quality score to each of the plurality of recordings based on the comparison (see Gong, paragraph [0036]: “benchmark server application 118 calculates an overall frame image quality score for the entire series of client frames based on the individual frame image quality scores determined in block 410”);
automatically selecting, from the plurality of recordings, a subset of recordings based on the assigned quality score, wherein the subset of recordings includes fewer than all of the plurality of recordings (see Pesavento, paragraph [0114]: “when a detected media file's quality score is determined to be at or above a quality threshold, the media file is automatically included in a media stream… Step 508 can further involve comparing the quality score to the quality threshold in order to ensure that only high-quality media files are included in the media stream”); and

The motivation for combining Pesavento and Gong has been discussed in claim 1 above.

Regarding claim 8, the combination teachings of Pesavento and Gong as discussed above disclose all the claimed limitations with the exceptions of receiving agreement from the user to share the subset of recordings on the network; and in response to receiving the agreement from the user, sharing the subset of recordings on the network.
Brodie from the same or similar fields of endeavor discloses receiving agreement from the user to share the subset of recordings on the network (see Brodie, paragraph [0041]: “The user authorization module 150 may prompt the users 102 for their consent via an on-screen prompt on the computing device 104, or via a end-user license agreement associated with the media file manager 124”); and
in response to receiving the agreement from the user, sharing the subset of recordings on the network (see Brodie, paragraph [0041]: “the user authorization module 150 may ask the users 102 for authorization to access their user/social profiles on the media file sharing service(s) 122 for purposes of collecting the social data 120 over the network 110. Upon receiving user authorization to do so, the social data 120 may be obtained over the network 110 by the cloud storage service(s) 126”).
Brodie with the teachings as in Pesavento and Gong. The motivation for doing so would ensure the system to have the ability to use the user authorization module disclosed in Brodie to prompt the users for their consent via an on-screen prompt on the computing device or via an end-user license agreement associated with the media file manager and to share social media data over the network upon receiving user authorization thus sharing high quality recordings on the network upon receiving the agreement from the user in order to select and share high quality media contents from a larger selection of media contents using a history of user preferences as well as other factors.
Regarding claim 14, the combination teachings of Pesavento, Gong, and Brodie as discussed above also disclose a computing system, comprising:
an input device (see Pesavento, paragraph [0069]: “Keypad 256 may comprise any input device arranged to receive input from a user”);
an output device (see Pesavento, paragraph [0070]: “Client device 200 also comprises input/output interface 260 for communicating with external devices, such as a headset, or other input or output devices not shown in FIG. 2”);
at least one processor (see Pesavento, paragraph [0076]: “The stream engine 300 can be a special purpose machine or processor”); and
a memory that stores previously captured high-quality recordings (see Pesavento, paragraph [0065]: “Client device 200 includes a processing unit (CPU) 222 in communication with a mass memory”), wherein the memory further stores program instructions that when executed by the at least one processor (see Pesavento, 
generate a first recording and a second recording of a plurality of recordings that includes at least one of images, audio records, or videos associated with a user (see Pesavento, paragraph [0087]: “The media content 406 can also be user generated content 404 that is uploaded and/or edited by users”);
compare a quality of the second recording with a quality of one of the first recording or the previously captured high-quality recordings (see Gong, paragraph [0035]: “benchmark server application 118 calculates a frame image quality score for each client frame compared to its baseline server frame”);
assign a quality score to each of the plurality of recordings based on the comparison (see Gong, paragraph [0036]: “benchmark server application 118 calculates an overall frame image quality score for the entire series of client frames based on the individual frame image quality scores determined in block 410”);
automatically select, from the plurality of recordings, a subset of recordings based on the assigned quality score, wherein the subset of recordings represents fewer than all of the plurality of recordings (see Pesavento, paragraph [0114]: “when a detected media file's quality score is determined to be at or above a quality threshold, the media file is automatically included in a media stream… Step 508 can further involve comparing the quality score to the quality threshold in order to ensure that only high-quality media files are included in the media stream”);

receive agreement from the user to share the subset of recordings on the network through the input device (see Brodie, paragraph [0041]: “The user authorization module 150 may prompt the users 102 for their consent via an on-screen prompt on the computing device 104, or via a end-user license agreement associated with the media file manager 124”); and
Page 6 of 20Application No. 16/386,047Reply to Office Action of September 18, 2020in response to receiving the agreement from the user, share the subset of recordings on the network (see Brodie, paragraph [0041]: “the user authorization module 150 may ask the users 102 for authorization to access their user/social profiles on the media file sharing service(s) 122 for purposes of collecting the social data 120 over the network 110. Upon receiving user authorization to do so, the social data 120 may be obtained over the network 110 by the cloud storage service(s) 126”).
The motivation for combining the references has been discussed in claim 8 above.
Regarding claim 17, the combination teachings of Pesavento, Gong, and Brodie as discussed above also disclose the computing system of claim 14, wherein the program instructions that when executed by the at least one processor, causes the at least one processor to generate the plurality of recordings associated with the user 
wherein the user profile comprises a particular activity, a location, or a user history (see Pesavento, paragraph [0060]: “user profiles specific to a user may be generated to model user behavior, for example, by tracking a user's path through a web site or network of sites, and compiling a profile based at least in part on pages or advertisements ultimately delivered”).
The motivation for combining the references has been discussed in claim 8 above.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pesavento, Gong, and Brodie as applied to claim 8, and further in view of Dellenbach et al. (US 20140330794 A1, hereinafter referred to as “Dellenbach”).
Regarding claim 9, the combination teachings of Pesavento, Gong, and Brodie as discussed above disclose all the claimed limitations with the exceptions of the computer-implemented method of claim 8, further comprising: receiving editing instructions from the user; displaying a curation edit menu, having determined edit options, based on a type of the subset of recordings and predicted editing preferences 
Dellenbach from the same or similar fields of endeavor discloses the computer-implemented method of claim 8, further comprising:
receiving editing instructions from the user (see Dellenbach, paragraph [0103]: “user 300 may be authorized to specify parameters for creating customized communication feeds for other feed consumers or groups of feed consumers (e.g. parents of students at a school or workers at an employer). This would, in effect, make them a “curator” for that communication feed” and paragraph [0139]: “Curators may instruct communication server 225 to show feeds to users or to hide feeds from users, edit titles, edit summaries, change the image associated with a communication feed entry, and set the priority or order for content within individual communication feeds or the order that communication feeds within an aggregated communication feed are presented to users”); 



displaying a curation edit menu, having determined edit options, based on a type of the subset of recordings (see Dellenbach, paragraph [0135]: “If the administrator for a specific school has also associated the descriptor “News” with a validated link for that specific school, then computer-based system 100 will display that news communication feed until the consumer changes the settings for the consumer's communication feeds provided by computer-based system 100”) and predicted editing preferences associated with the user in response to the received editing instructions (see Dellenbach, 
editing the subset of recordings based on the determined edit options (see Dellenbach, paragraph [0140]: “By interacting with user interface 224, the curator may assign different priorities to each piece of content in a given communication feed and a different priority for each communication feed within an aggregated communication feed”); and
sharing the edited subset of recordings on the network (see Dellenbach, paragraph [0117]: “A curated communication is designated as a trusted status for a communication feed provided to an organization or sub-organization such that communication server 225 will make the curated communication feed available to feed consumers who have been authorized to receive feeds from the organization or sub-organization”).
Dellenbach with the teachings as in Pesavento, Gong, and Brodie. The motivation for doing so would ensure the system to have the ability to use the system and method disclosed in Dellenbach to provide a graphic user interface where user can be authorized to specify parameters for creating customized communication feeds for other feed consumers or groups of feed consumers; to receive feeds from specific organizations according to user's settings; to present editing options to users such as edit titles, edit summaries, change the image associated with a communication feed entry, and set the priority or order for content within individual communication feeds or the order that communication feeds within an aggregated communication feed;  and to share edited feeds with authorized organization or sub-organization via communication server thus receiving editing instructions from the user; providing editing option based on editing preferences associated with the user in response to the received editing instructions; editing recordings based on selected edit options and sharing the edited recordings on the network in order to curate the media contents before sharing to others.
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pesavento, Gong, and Brodie as applied to claim 8, and further in view of Proctor (US 20180095607 A1, hereinafter referred to as “Proctor”).
Regarding claim 10, the combination teachings of Pesavento, Gong, and Brodie as discussed above disclose all the claimed limitations with the exceptions of the computer-implemented method of claim 8, wherein the plurality of recordings are acquired from a device in proximity to the user.
Proctor from the same or similar fields of endeavor discloses the computer-implemented method of claim 8, wherein the plurality of recordings are acquired from a device in proximity to the user (see Proctor, paragraph [0050]: “the first emergency response vehicle 414 may include the camera interface system 54 that is configured to capture the video image data of the intersection 404 of the city block, including the features corresponding to the buildings 406, 408, 410, and 412”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Proctor with the teachings as in Pesavento, Gong, and Brodie. The motivation for doing so would ensure the system to have the ability to use the system and method disclosed in Proctor to capture the video image data with camera interface system wherein the imaging platform may be mounted on an emergency response vehicle or moving unmanned aerial vehicle and the camera interface system is collocated with user operated laser projection system of the vehicle thus acquiring plurality of recordings from a device in proximity to the user wherein the recordings are recorded by a vehicle-mounted recording device or by a device mounted on an unmanned aerial vehicle or by a device integrated with vehicle operated by the user in order to capture plurality of recordings via vehicle mounted image device.
Regarding claim 11, the combination teachings of Pesavento, Gong, Brodie, and Proctor as discussed above also disclose the computer-implemented method of claim 8, wherein the plurality of recordings are recorded by a vehicle-mounted recording device (see Proctor, paragraph [0024]: “The imaging platform 52 may be mounted on an emergency response or public safety vehicle”).

Regarding claim 12, the combination teachings of Pesavento, Gong, Brodie, and Proctor as discussed above also disclose the computer-implemented method of claim 11, wherein the plurality of recordings are recorded by a device mounted on an unmanned aerial vehicle (see Proctor, paragraph [0030]: “the positional data controller 72 may command the laser projection system 56 to project the projected image at the predetermined orientation on the physical feature irrespective of motion of the laser projection system 56 relative to the projection surface in the physical feature, such as from a moving unmanned aerial vehicle or emergency response vehicle”).
The motivation for combining the references has been discussed in claim 10 above.
Regarding claim 13, the combination teachings of Pesavento, Gong, Brodie, and Proctor as discussed above also disclose the computer-implemented method of claim 11, wherein the plurality of recordings are recorded by a device integrated with vehicle operated by the user (see Proctor, paragraph [0024]: “The imaging platform 52 may be mounted on an emergency response or public safety vehicle, such as mounted on a light/siren rack of a law-enforcement vehicle. Thus, the camera interface system 54 and the laser projection system 56 may be substantially collocated, as an example”).
The motivation for combining the references has been discussed in claim 10 above.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pesavento, Gong, and Brodie as applied to claim 14, and further in view of Laganiere.
Regarding claim 15, the combination teachings of Pesavento, Gong, and Brodie as discussed above disclose all the claimed limitations with the exceptions of the computing system of claim 14, wherein the program instructions that when executed by the at least one processor, causes the at least one processor to: determine whether the user is centrally located in the subset of recordings of the plurality of recordings; assign a higher quality score to the subset of recordings among the plurality of recordings based on the determination that the user is centrally located; and select the subset of recordings based on the assigned higher quality score.
Laganiere from the same or similar fields of endeavor discloses the computing system of claim 14, wherein the program instructions that when executed by the at least one processor, causes the at least one processor to:
determine whether the user is centrally located in the subset of recordings of the plurality of recordings (see Laganiere, paragraph [0034]: “In order to estimate pose, as shown in FIG. 2, using a face image 200, three columns are located on the face image”);
assign a higher quality score to the subset of recordings among the plurality of recordings based on the determination that the user is centrally located (see Laganiere, paragraph [0033]: “it is important that the quality score be able to distinguish between various rotations, and award higher scores to the least rotated images”); and

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Laganiere with the teachings as in Pesavento, Gong, and Brodie. The motivation for doing so would ensure the system to have the ability to use the system and method disclosed in Laganiere to capture motion video or still images providing of a scene or location is monitored by a video camera; to determine which captured images need to be discarded by using quality scores associated with the captured images thus capturing plurality of recordings based on user instructions and automatically deleting one or more recording that are not in the selection in order to keep only high quality recordings by evaluating the quality scores associated with the captured images.
Regarding claim 16, the combination teachings of Pesavento, Gong, Brodie, and Laganiere as discussed above also disclose the computing system of claim 14, wherein the program instructions that when executed by the at least one processor, causes the at least one processor to:
assign a higher quality score to the subset of recordings among the plurality of recordings based on an orientation of the user in the plurality of recordings (see Laganiere, paragraph [0031]: “The quality analysis module 140 analyzes the face image to assign a quality score to the image and to determine if it is of suitable quality for storage in the face log. Modules for assessing criteria relative to the face image are 
select the subset of recordings based on the assigned higher quality score (see Laganiere, paragraph [0024]: “When an individual leaves the scene, one or more high quality images are selected from his or her face history, and these images are added to the face log”).
The motivation for combining the references has been discussed in claim 15 above.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pesavento, Gong, and Brodie as applied to claim 14, and further in view of Vitsnudel.
Regarding claim 20, the combination teachings of Pesavento, Gong, and Brodie as discussed above disclose all the claimed limitations with the exceptions of the computing system of claim 14, wherein the program instructions that when executed by the at least one processor, causes the at least one processor to: detect a plurality of conditions near the user; and generate the plurality of recordings based on the detected plurality of conditions.
Vitsnudel from the same or similar fields of endeavor discloses the computing system of claim 14, wherein the program instructions that when executed by the at least one processor, causes the at least one processor to:
detect a plurality of conditions near the user (see Vitsnudel, paragraph [0048]: “The imaging device may use its internal clock or built-in GPS to determine the shooting 
generate the plurality of recordings based on the detected plurality of conditions (see Vitsnudel, paragraph [0034]: “FIG. 3 is a flowchart illustrating a method for dynamically capturing images using prior capture settings and user behaviors”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Vitsnudel with the teachings as in Pesavento, Gong, and Brodie. The motivation for doing so would ensure the system to have the ability to use the system and method disclosed in Vitsnudel to determine terrain of the surroundings around user by using GPS; to dynamically capture images according to prior capture settings and user behaviors and to determine user preferred image capture setting by prior user behaviors including image(s) that user accepts or deletes and other factors such as light, sharpness, contrast, colorization, and etc thus detecting environments around user and controlling capturing based on past user behaviors in order to obtain high quality recordings by dynamically adjusting the capturing settings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212.  The examiner can normally be reached on Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484                                                                                                                                                                                                        

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484